DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-17 in the reply filed on 1/08/21 is acknowledged. Non elected claims 1-6 have been cancelled dated 1/08/21.  And newly added claims 18-23 which also read on elected invention II.
An O.A. on the merits of claims 7-23 as follows.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The related application under the title has been matured into a patent and should be updated to a patent number. 
The abstract should be updated to reflect product invention (i.e., apparatus).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of the PG 20150373884, hereinafter the ‘884. Although the claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the ‘884.  Since the ‘884 and the application are claiming common subject matter, as follows:

The ‘884 claims the support pin arrangement determination assisting apparatus which assists determination of an arrangement of a support pin that supports a lower surface of a board, said lower surface a board from a lower surface side opposing a component mounting surface of the board in a board holding unit of an electronic component mounting machine, the said-support pin arrangement determination assisting apparatus comprising:
	a display unit which displays an image including a board image, the board image indicating a shape and an arrangement of a component to be mounted on the board (see claim 1 lines 11-14 of the ‘884);
	a position input unit through which an arrangement position of the support pin is input (see claim 1, lines 15-16 of the ‘884); and
	a display processing unit which causes the display unit to display a figure to be superimposed on the board image, the figure corresponding to the support pin of which the arrangement position is input, wherein the figure comprises a first figure and a second figure surrounding the first figure (see claim 1, lines 18-21).
	Claims 8-13 are also met by the ‘844 (see claims 2-3) since no further structural of the apparatus set forth in the above only board images display.
Further, claims 7-12 is/are also  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of the US PGpub 2015036957, hereinafter the ‘957. Although the claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed in the ‘957.  Since the ‘957 and the application are claiming common subject matter, as follows:
The ‘597 claims the support pin arrangement determination assisting apparatus which assists determination of an arrangement of a support pin that supports a lower surface of a board, said lower 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oohashi et al (20070073428).
Oohashi discloses the claimed support pin arrangement determination assisting apparatus which assists determination of an arrangement of a support pin that supports a lower surface of a board, said lower surface a board from a lower surface side opposing a component mounting surface of the board in a board holding unit of an electronic component mounting machine, the said-support pin arrangement determination assisting apparatus comprising:
	a display unit 84 which displays an image including a board image, the board image indicating a shape and an arrangement of a component to be mounted on the board (see par. 0063, Fig. 5);
	a position input unit 83  through which an arrangement position of the support pin is input (see Fig. 5); and

	wherein the figure Sa  comprises a first figure Xaa and a second figure Xbb surrounding the first figure (see par.0056, where the image data preparation section 87 can be used to generate the above board images).    

    PNG
    media_image1.png
    664
    723
    media_image1.png
    Greyscale

	

    PNG
    media_image2.png
    543
    600
    media_image2.png
    Greyscale


	Noted that since the claims directed to the support pin arrangement determination assisting apparatus and the Oohashi meets every aspect limitation set forth above, however, if argues that the Oohashi lacking of the arranging of “wherein the figure comprises a first figure and a second figure surrounding the first figure”.    It would have been obvious to one having an ordinary skill in the art at the effective filling date of the invention to utilize the image data preparation section 87 in con junction w/ the host computer 80 as provided by the Oohashi for preparation of the function as desired 
	As applied to claim 8 wherein the position input unit comprises a pointing device (i.e., a mouse) for input data is well known, therefore not inventive when departing from the host computer 80 of the reference and common general feature.
	As applied to claims 9-13, there is no further structural limitations set forth in these claims only images display associated thereto which also clearly met by the mounting line 10 operatively associated with the host computer 80 to produce CAD data, image information on the boards to be produced, such as backup pin coordinate data, construction data of the electronic component for mounting on the boards, etc.,(see various embodiment view of Figs 6-7, respectively).
	As applied to claim 14-17, 21-22 are rejected for same rationale as the above claims, since the shape and the arranging of the component can be control by the line 10 that operatively by the host computer 80, respectively (see various image and position configuration for component mounting display of Figs. 6-9 and the process of operation method Fig. 13).
	As applied to claim 19, refer to Fig. 5 where the host including image preparation 87 incorporate with display sections 84 and process Fig. 13, step 108 would satisfied the layout configurations set forth in claim 19. 

	Allowable Subject Matter
Claims 20, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt